Citation Nr: 0317374	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active honorable military service from July 
1981 to March 1990.  He also served from March 1990 to March 
1995, but in an unappealed March 1999 administrative decision 
by the Department of Veterans Affairs (VA) regional office 
(RO), it was determined the character of the veteran's 
service during the period from March 1990 to March 1995, bars 
him from VA benefits to which he otherwise may have been 
entitled based on this period of service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Waco, Texas, 
RO which denied service connection for a back disability.  


REMAND

The record in this case shows back complaints following 
parachute training in service, together with a diagnosis of 
spondylolysis.  The veteran's claim was apparently denied 
based on the RO's conclusion that spondylolysis is a 
congenital condition for which service connection is preclude 
by law.  The veteran, however, submitted evidence that this 
condition can be acquired by trauma.  Under these 
circumstances, the Board finds that an examination and 
opinion are required in this case in order to ascertain the 
etiology of any currently diagnosed back disability.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  All notification and development 
required by the Veterans Claims 
Assistance Act of 2000 should be 
completed.  

2.  The names and addresses of all 
medical care providers who treated the 
veteran for his back disability since his 
discharge from service should be 
obtained.  After securing any necessary 
releases, copies of the records 
identified should be associated with the 
claims file.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any currently diagnosed back 
disability.  The claims folder should be 
made available to the examiner.  After a 
thorough examination and a review of the 
claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran 
has a current back disability the onset 
of which occurred during his period of 
service from July 1981 to March 1990, or 
is otherwise related to his military 
service, including during parachute 
training. 

If it is determined that the currently 
manifested back disability is congenital 
in nature, the examiner should also 
indicate for the record whether it is at 
least as likely as not that it was 
aggravated by active military service 
(again only considering the period of 
service from July 21, 1981 to March 8, 
1990) beyond the normal progression.  The 
examiner should provide a thorough 
explanation for the opinions provided.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for service connection for a back 
disability.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


